Citation Nr: 9914192	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to a service-connected left 
eye disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disorder.

3.  Entitlement to a disability rating in excess of 
30 percent for the residuals of a left eye injury with 
traumatic chorioretinitis with vitreous and retrobulbar 
hemorrhage.

4.  Entitlement to a compensable disability rating for a 
laceration scar on the left upper eyelid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June to November 1978.  
These matters come to the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
increased the disability rating for the left eye disorder 
from 30 to 40 percent.  The veteran perfected an appeal of 
the denial of a disability rating in excess of 40 percent for 
the left eye disorder.

In an August 1993 rating decision the RO determined that 
clear and unmistakable error had occurred in the July 1992 
rating decision in increasing the disability rating from 30 
to 40 percent based on an incorrect interpretation of the 
law, and the disability rating for the left eye disorder was 
decreased to 30 percent effective in November 1993.  The 
Board notes that in decreasing the disability rating, which 
the veteran did not appeal, the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) (1992).  See 
Smith v. Brown, 5 Vet. App. 335 (1993) (reductions pursuant 
to 38 C.F.R. § 3.105(e) do not require a showing of material 
improvement).

The veteran has continued to assert that he is entitled to a 
disability rating in excess of 40 percent for the left eye 
disability.  The appeal of the disability rating assigned for 
the left eye disorder was previously before the Board in 
December 1995, at which time the case was remanded to the RO 
for additional development.  That development has been 
completed to the extent possible and the case returned to the 
Board.

In the July 1992 rating decision the RO also denied 
entitlement to service connection for a right eye disorder, 
which the veteran claimed was caused by the service-connected 
left eye disorder.  The veteran did not, however, appeal the 
denial of service connection for the right eye disorder, and 
the decision became final.  The veteran again claimed 
entitlement to service connection for a right eye disorder, 
as secondary to the left eye disorder, and in a May 1996 
decision the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claim.  In 
the May 1996 decision the RO also denied entitlement to 
service connection for a psychiatric disorder, which the 
veteran claimed was also caused by the service-connected left 
eye disorder.  The veteran has also perfected an appeal of 
the May 1996 decision.

In a December 1996 rating decision the RO denied entitlement 
to a compensable disability rating for a laceration scar on 
the upper left eyelid.  The veteran has perfected an appeal 
of that decision, and that issue will be addressed in the 
remand portion of this decision.



FINDINGS OF FACT

1.  The veteran's psychiatric disorder is not etiologically 
related to an in-service disease or injury or to a service-
connected disability.

2.  In a July 1992 rating decision the RO denied entitlement 
to service connection for a right eye disorder, and that 
decision became final in the absence of an appeal.

3.  The evidence submitted subsequent to the July 1992 
decision is new and material, in that it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The claim of entitlement to service connection for a 
right eye disorder is not supported by competent medical 
evidence showing that the right eye disorder is related to an 
in-service disease or injury or to a service-connected 
disability.

5.  The residuals of a left eye injury with traumatic 
chorioretinitis with vitreous and retrobulbar hemorrhage are 
manifested by visual acuity of light perception only.



CONCLUSIONS OF LAW

1.  The veteran's psychiatric disorder was not incurred in or 
aggravated by service, and it is not proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).

2.  The July 1992 rating decision in which the RO denied 
entitlement to service connection for a right eye disorder is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C.A. § 5108, 7105(c) (West 1991); 
38 C.F.R. § 19.192 (1991), 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(1998).

3.  The claim of entitlement to service connection for a 
right eye disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The criteria for a disability rating in excess of 
30 percent for the residuals of a left eye injury with 
traumatic chorioretinitis with vitreous and retrobulbar 
hemorrhage are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.75, 4.84a, Diagnostic 
Code 6070 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on entry into 
service in November 1977 examination revealed a pterygium on 
the medial side of the right eye and a scar on the right 
cornea, neither of which were found to be disqualifying.  In 
June 1978 he complained of headaches and dizziness that he 
attributed to his eyes and a "jumpy" feeling in his eyes 
for the previous five or six years.  He also reported having 
incurred injuries to the right eye at age 10, with residual 
damage and loss of vision in the right eye.  Examination 
again revealed a pterygium and corneal scar on the right eye.  
An evaluation of the visual field in his right eye also 
revealed a constricted field that did not expand normally 
with increased distance of the target, which the examiner 
stated should occur if the reported field constriction was 
due to an organic cause, and the examiner assessed the 
phenomenon as non-organic tunnel vision.  An ophthalmology 
and neurology evaluation resulted in a finding of no eye 
pathology, and a recommendation that the veteran have his 
eyes checked every six months.

The service medical records also show that in July 1978 he 
was struck in the left eye, resulting in multiple trauma to 
the left orbit and decreased visual acuity.  He was separated 
from service based on the recommendation of a Physical 
Evaluation Board, with diagnoses of residuals of an injury to 
the left eye with traumatic chorioretinitis, vitreous and 
retrobulbar hemorrhage, with resulting macular scarring.  The 
report of his separation examination shows that on separation 
from service the uncorrected visual acuity in his right eye 
was 20/20 for distance vision and 20/50 for near vision, and 
the uncorrected visual acuity in his left eye was 20/400 for 
distance vision and 20/70 for near vision.

In a November 1978 rating decision the RO granted service 
connection for the residuals of a left eye injury with 
traumatic chorioretinitis and vitreous and retrobulbar 
hemorrhage and assigned a 30 percent disability rating for 
the disorder.  The 30 percent rating has been in effect since 
then, and is a protected rating.  38 U.S.C.A. § 110; 
38 C.F.R. § 3.951.

A VA examination in December 1980 revealed multiple 
chorioretinal scars secondary to trauma.  The visual acuity 
in the right eye was 20/20, and the visual acuity in the left 
eye was finger count at five feet.  In May 1983 an 
examination revealed visual acuity in the right eye of 20/20 
and finger count at three feet in the left eye.  In a May 
1983 rating decision special monthly compensation was granted 
for loss of use of the left eye, having light perception 
only.

VA treatment records show that annual vision examinations in 
April 1989, April 1990, and February 1991 resulted in the 
finding that the visual acuity in both eyes was stable, with 
20/40 acuity in the right eye corrected to 20/25 and light 
perception in the left eye.  In August 1990 his complaints of 
painful, watering, throbbing eyes were attributed to 
pharyngitis.  He complained of pain in the left eye in March 
1992, but the treating physician found that there was no 
objective evidence of pathology that would cause pain.  Later 
in March 1992 he reported having had no light perception in 
the left eye since the trauma in 1978, intermittent stabbing 
pain, and photophobia in the left eye.  Visual acuity in the 
right eye was 20/40, corrected to 20/25.  An undated 
treatment note indicates that he complained of pain and 
dryness in his left eye, but examination of the eye revealed 
no relevant abnormalities.

Based on the March 1992 treatment record indicating that the 
veteran had no light perception in the left eye, in a July 
1992 rating decision the disability rating for the left eye 
disorder was increased from 30 to 40 percent.  The increased 
rating was apparently based on an interpretation of the 
statute pertaining to special monthly compensation, which 
indicated that having no light perception was equivalent to 
the anatomical loss of the eye.

A July 1992 VA treatment record indicates that the veteran 
continued to complain of a throbbing, stabbing pain in the 
left eye.  The visual acuity in the right eye was determined 
to be 20/40, and the veteran denied being able to see light 
in the left eye.  The fundus examination of the left eye 
showed choroidal scars on the macula resulting from traumatic 
injury.  The examiner found that although the veteran had no 
light perception to central vision due to the retinal scars, 
he did have light perception in the periphery of the retina, 
and the left eye pupil reacted to light stimulus.  The 
examiner also found that the reported pain appeared to be 
tolerable, and the veteran was instructed to report back for 
annual eye examinations with no treatment having been 
provided.

In his March 1993 substantive appeal the veteran claimed that 
the disability rating for his left eye disorder should be at 
least 40 percent because he had no light perception in his 
left eye, and only 20/40 vision in his right eye.  He stated 
that because he had no light perception in his left eye, it 
should be rated as anatomical loss of the eye.

VA treatment records also show that in May 1993 the veteran 
complained of chronic pain in his eyes since 1978.  He 
underwent an additional annual examination in July 1993, at 
which time he was noted to have no light perception to 
central vision but light perception in peripheral vision.  He 
complained of decreased visual acuity, and examination 
revealed visual acuity in the right eye of 20/30 and finger 
count at 2.5 meters in the left eye, although the veteran 
denied being able to perceive light in the left eye.  There 
was a pterygium on the medial side of the right eye and a 
corneal scar above the pupil, an opacification on the medial 
side of the left eye, and choroidal and retinal scars in the 
left eye.  The treating physician provided an assessment of 
macular scars in the left eye due to trauma and no organic 
pathology in the right eye.  The physician stated that the 
subjective report of visual acuity by the Snellen test was 
inconsistent with the actual refractive error determined by 
retinoscopy, which the treating physician attributed to 
psychiatric causes, including a conversion disorder or 
malingering.

As previously stated, in the August 1993 rating decision the 
RO found that the increase in the disability rating from 30 
to 40 percent was clearly and unmistakably erroneous, in that 
the statute providing that having no light perception in the 
eye was equivalent to anatomical loss of the eye applied to 
entitlement to special monthly compensation, but not to the 
Rating Schedule for eye disabilities.  The rating for the 
left eye disability was decreased to 30 percent under 
Diagnostic Code 6070 for blindness in one eye, having only 
light perception, and the other eye having visual acuity of 
20/40.

The VA treatment records show that the veteran sought 
psychiatric treatment in November 1992.  At that time he 
reported an increase in emotional stress over the previous 
eight months, at which time he started working under a new 
manager.  He also reported having been terminated from his 
10-year employment at the Post Office due to excessive use of 
sick leave, of having had wrist surgery five months 
previously with continuing physical therapy, and that his 
supervisor had objected to the continuing physical therapy.  
He denied having received any psychiatric treatment in the 
past.  As the result of a psychiatric interview his symptoms 
were assessed as a major depressive disorder, and he was also 
noted to have a problem with the heavy use of alcohol.  The 
treatment records show that he continued to receive regular 
psychotherapy and medication through February 1998.

The report of a July 1994 private psychological evaluation, 
which was apparently conducted in conjunction with the 
veteran's claim for disability retirement from the Office of 
Personnel Management (OPM) and/or the Social Security 
Administration (SSA), indicates that the evaluation, which 
included a battery of psychological tests, resulted in the 
diagnoses of major depression, recurrent; alcohol abuse; and 
a personality disorder not otherwise specified.  The report 
shows that the psychologist consulted with the veteran's VA 
therapist, who reported that the veteran had long-standing 
depression and a personality disorder.  The psychologist 
provided no etiology for the depression.

The veteran also submitted an undated report of a private 
psychological evaluation, which indicates that in April 1993 
he was off work due to an injury to his hand.  He reported 
having been laid off work due to an eye problem as well as an 
injury to his hand.  The psychologist provided the opinion 
that it was likely that the veteran had some psychopathology 
prior to the termination of his employment, including a 
conversion disorder, a somatiform disorder, or a psychogenic 
pain disorder, and that his responses to the psychological 
tests were indicative of post-traumatic stress disorder and 
substance abuse.  The psychologist provided diagnoses of 
depressive disorder, somatiform disorder, and substance abuse 
(alcohol), but provided no etiology for the disorders.

An April 1995 VA treatment record indicates that the veteran 
complained of decreased visual acuity in the right eye.  
Examination of the right eye revealed visual acuity of 20/60, 
corrected to 20/30.  There was a corneal scar above the pupil 
on the right eye, and a nasal pterygium.  Visual acuity in 
the left eye was reported to be no light perception, and 
examination showed chorioretinal scars and a corneal scar 
medial to the pupil.  The examiner indicated that the report 
of no light perception in the left eye was questionable, and 
no treatment was provided.

A July 1995 treatment record shows that the veteran asked his 
therapist to provide a professional opinion on the cause of 
his psychiatric disorder.  The therapist stated that the 
problems that the veteran had with his employer were a 
significant factor, if not the only cause, of his major 
depressive disorder, which was characterized as severe.

In a January 1996 statement the veteran claimed service 
connection for a right eye disorder on the basis that the 
visual acuity in his right eye had decreased due to strain 
put on that eye because of blindness in the left eye.  He 
also claimed service connection for a nervous disorder, which 
he claimed had been caused by the problems with his left eye.

The report of a March 1996 VA ophthalmology examination 
indicates that the veteran reported having blurring vision in 
the right eye and that he was blind in the left eye.  
Examination of the right eye revealed corrected visual acuity 
of 20/20, a peripheral corneal scar from a childhood injury 
that did not affect his vision in any way, and an active 
nasal pterygium that did not affect his vision but could 
cause blurring or irritation.  The examiner stated that there 
was no evidence indicating that the right eye symptoms were 
service-connected.  

The examiner also stated that the veteran denied being able 
to see any light in the left eye, and that no means could be 
found to make him change his mind.  Examination of the left 
eye revealed that it was entirely normal, with the exception 
of chorioretinal scars in the macula consistent with a 
history of trauma.  The optic nerve was found to be normal, 
which finding was reinforced by the lack of a pupillary 
defect, and the examiner found no evidence of active disease 
of any kind in the left eye and no organic cause for the 
complaint of a shooting pain in the eye.

Because the examiner found that the physical examination was 
not consistent with the veteran's report of no light 
perception in the left eye, she administered an optokinetic 
nystagmus test to both eyes.  The response to the test was 
positive in both eyes, indicating that the visual acuity in 
the left eye was counting fingers or better.  The examiner 
found that the results of the test were consistent with the 
retinal findings on physical examination, and that the 
remainder of the claimed visual loss in the left eye was 
functional and could not be attributed to organic cause.

The examiner also conducted visual field testing on the right 
eye, and stated that the results of the testing should be 
normal, in that there was no evidence of retinal or optic 
nerve disease of any kind in the eye.  The subjective 
response to the visual field testing indicated a diffusely 
constricted field of vision that did not vary with different 
size test objects, which the examiner described as not 
consistent with organic disease.  The examiner also 
referenced the June 1978 examination, during which the 
veteran complained of blurring vision in the right eye and 
objective testing also revealed a non-expanding (i.e., non-
organic) visual field defect.

The examiner stated that, based on the evidence, the veteran 
had incurred an injury to the left eye that resulted in legal 
blindness due to macular scarring.  She described the 
residuals of the injury as stable, and stated that the 
veteran had added a functional vision loss to the left eye 
and a functional field loss in the right eye.  She stated 
that there was no active disease of any kind in the left eye, 
and no organic cause for his reports of pain.

A March 1996 VA treatment record, which was dated five days 
following the above-referenced examination, shows that the 
veteran had a multitude of histrionic complaints, including 
mild irritation from the pterygium in the right eye and 
blurring vision.  Examination showed that the pterygium was 
not inflamed and did not affect the visual axis, and 
artificial tears were provided.

The veteran was also provided a VA psychiatric examination in 
March 1996, during which he claimed that his depression was 
due to his loss of vision.  He reported receiving treatment 
in the Mental Health Clinic with a diagnosis of major 
depression, as well as problems with alcohol, and of having 
been medically retired from his employment with the Post 
Office.  He stated that he lost everything when he lost his 
job, at which time he became very depressed, all of which he 
blamed on his supervisor.  As the result of the psychiatric 
examination the psychiatrist provided a diagnosis of 
depression secondary to physical problems and loss of 
employment and continuous alcohol abuse.

In his June 1996 notice of disagreement and July 1996 
substantive appeal the veteran stated that over the years his 
right eye continued to deteriorate, which he attributed to 
the stress caused by the loss of vision in his left eye.  He 
also claimed that the stress of losing the vision in his left 
eye caused his depression, and that his employment was 
terminated due to absences that were required in order for 
him to obtain treatment for his eyes.

In a July 1996 VA treatment note the veteran's therapist 
stated that his first contact with the Mental Health Clinic 
was in November 1992, and that at that time he was very 
distressed about the way he had been treated by his employer 
and by being terminated after ten years of employment.  The 
therapist provided the opinion that the loss of employment 
was a severe psychosocial stressor, and, because the veteran 
had reported no previous episodes of depression, that the 
cause of his depression was work-related stress.  A September 
1996 treatment note shows that a re-evaluation, including 
psychological testing, indicated that the veteran continued 
to suffer from severe depression.  His treating therapist 
also stated that, in his opinion, the veteran's employer, the 
United States Postal Service caused the depression, with an 
onset in February 1992.

During a November 1996 hearing the veteran testified that he 
noticed that he was losing vision in his right eye in the 
early 1980s or 1990s, which he attributed to overworking the 
right eye because of the loss of vision in the left eye.  He 
stated that he lost his employment in 1992 because of his eye 
disability, for which he sought treatment, which caused 
unsatisfactory attendance.  He also stated that he was having 
problems with depression before he lost his job, but that the 
depression escalated when he became unemployed, and that he 
had been retired from the Post Office due to depression.

When asked whether he had ever been told that his eye 
disorder had caused his depression, he stated that his VA 
therapist had told him that.  When asked whether any 
physician had told him why he was losing vision in his right 
eye, he said that an eye doctor had told him that the 
problems with his right eye were caused by the left eye.  
When asked to identify the doctor, he stated that he could 
not remember which doctor had told him that or when he was 
told, but that he believed the doctors had started noting it 
in 1992.  He also stated that the evidence linking his right 
eye disorder to his left eye disorder was included in the 
records he was submitting at the time of the hearing.

During the hearing the veteran submitted a copy of the March 
1996 treatment record pertaining to the pterygium in the 
right eye, and a September 1996 VA medical report directed to 
the OPM in reference to his retirement claim.  In the medical 
report an ophthalmologist provided the results of the March 
1996 eye examination, in terms of the measured visual acuity 
and physical examination.  The ophthalmologist provided no 
etiology for the loss of vision, pterygium, and corneal scar 
of the right eye.

The veteran also submitted an October 1996 report from his 
therapist, in which the therapist stated that the stress 
caused by his employment, and the eventual termination of his 
employment, caused a major depressive episode.  The therapist 
also stated that the depression did not appear to be self-
generated, in that the veteran had not previously experienced 
depression, in spite of having experienced significant life 
stressors, including loss of vision.  The therapist further 
stated that the only time that he had major depression was 
when his employer began requiring him to perform duties which 
he thought were harmful to his disabilities and then began 
the process of removing him from employment.

In January 1998 the veteran submitted a letter from the OPM 
indicating that he was granted a disability retirement due to 
depression.  He also submitted documents from the SSA showing 
that in December 1997 he was awarded disability benefits 
based on the diagnoses of major depression, recurrent, 
severe, with psychotic features; borderline intellectual 
functioning; and a personality disorder that had lead to 
pathologically inappropriate suspiciousness, hostility, 
intense and unstable interpersonal relationships, and 
damaging behavior.  The evidence relied upon in reaching 
those conclusions consisted primarily of the VA treatment 
records referenced above, in addition to the report of a May 
1997 consultative psychological examination, which is 
summarized in the submitted documents.  The summary of the 
May 1997 consultative examination does not show that the 
examining psychologist provided any etiology for the 
veteran's psychiatric disorders.

In February 1998 the RO asked the veteran to provide 
authorizations for the release of information so that the RO 
could review the evidence in his OPM and Department of Labor 
files, but the releases were not provided.

The veteran was provided an additional VA ophthalmology 
examination in March 1998 for the purpose of obtaining an 
opinion on whether his complaints pertaining to the right eye 
were related to the left eye disability.  The examination 
revealed visual acuity in the right eye of 20/40, corrected 
to 20/30 for distance vision and 20/25 for near vision.  
There was a corneal scar above the pupil, which was 
attributed to a childhood injury, and a nasal pterygium, 
described as inactive, and no other abnormalities.  
Examination of the left eye showed visual acuity in the left 
eye of light perception only, a faint scar on the nasal 
aspect of the cornea, macular scars with a normal peripheral 
retina, and no other abnormalities.  Visual field testing 
again demonstrated a non-organic restriction of the visual 
field on the right, described as functional, and the visual 
field on the left could not be measured.

The examiner stated that the corneal scar on the right eye 
did not affect vision; that the pterygium was not related to 
service, based on a review of the medical evidence, and had 
minimal impact on vision; and that the reported restriction 
of the visual field on the right was functional, not organic.  
She described the retinal scarring in the left eye as stable, 
with light perception.  She also provided the opinion that 
there was no damage to the right eye due to overuse, and 
reported that it was a common practice to patch a strong eye 
in order to strengthen a weak eye.

The report of an April 1998 VA psychiatric examination 
indicates that the veteran reported that he retired from the 
Post Office due to depression.  He denied any suicidal 
thoughts but stated that he felt homicidal towards people who 
did not do what he wanted them to do, and the examining 
psychiatrist stated that the veteran was threatening to hurt 
him if he did not do what the veteran wanted.  As a result of 
the psychiatric examination the examiner provided diagnoses 
of major depression and alcohol dependency.  

In an August 1998 addendum to the examination report, the 
examiner stated that there was no relationship between the 
veteran's service-connected eye disorder and his psychiatric 
disorders.  He noted that the veteran had eye problems and a 
hand injury for many years without having developed 
depression, and stated that the depression was caused by the 
problems that he had with the Postal Service.

During a February 1999 hearing before the undersigned at the 
RO, the veteran testified that he had 20/20 vision in the 
right eye when he got out of service, and that the corrected 
vision in his right eye was now 20/50, which he attributed to 
the strain put on his eye because of the loss of vision in 
the left eye.  He also stated that he had light perception in 
the left eye when he got out of service, but that he no 
longer had light perception, which he claimed to be 
indicative of an increase in disability.  He further stated 
that his nervous condition started when he lost his left eye 
at age 18 and had continued since then.  He testified that he 
lost his job in 1992 because he went to the doctor for his 
eye disorder.  He denied having any light perception in the 
left eye.  He reported having pain in the left eye, that his 
doctors had discussed removing his left eye due to his 
complaints of pain, and that he used ointment and artificial 
tears in the eye.

The veteran stated that a few doctors had told him that his 
nervous condition and right eye disorder were caused by his 
left eye disability, but that it was never documented, and he 
did not provide the names of any of the physicians.  He also 
stated that he was going blind in his right eye, which was 
known to his physicians.

II.  Service Connection for a Psychiatric Disorder

A.  Laws and Regulations

The Board concludes that the veteran's claim for service 
connection for a psychiatric disorder is well grounded 
because the evidence shows that it is plausible.  The claim 
is plausible because the medical evidence shows that the 
veteran has depression, and the VA psychiatrist in March 1996 
indicated that the depression was due to the veteran's loss 
of employment and physical problems, which presumably 
includes his service-connected left eye vision loss.  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996), appeal 
dismissed, 132 F.3d 50 (Fed. Cir. 1997) (table).  

Because the veteran has submitted a well-grounded claim, VA 
has a duty to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); see also Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  The 
relevant evidence pertaining to the issue consists of VA 
treatment records and the reports of VA examinations in March 
1996 and April 1998.  

The SSA documents show that the veteran was awarded 
disability benefits based partially on a diagnosis of 
depression.  The documents do not indicate, however, that the 
decision was based on any evidence that is not in the VA 
records, with the exception of the May 1997 report of a 
consultative examination, which is not shown to provide any 
evidence pertaining to the etiology of the veteran's 
depression.  The Board finds, therefore, that the evidence in 
the veteran's SSA claims file need not be considered prior to 
deciding the merits of his appeal.  See Allday v. Brown, 
7 Vet. App. 517 (1995) (VA has no duty to assist the veteran 
in obtaining medical records if the relevance of the evidence 
has not been shown).  

The veteran also stated that his VA therapist had rendered an 
opinion on the etiology of his psychiatric disorder, and he 
submitted the requested medical report from the therapist in 
which the therapist provided his opinion on the cause of the 
depression.  The Board finds that VA has no further duty to 
notify him of the need to obtain a medical opinion from the 
therapist.  See Sutton v. Brown, 9 Vet. App. 553 (1996) (if 
the veteran alleges that a physician proffered an opinion 
regarding service connection, VA has a duty to notify him to 
obtain the opinion in writing).  The Board concludes that all 
of the relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disability which is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

B.  Analysis

The Board has reviewed the evidence of record and finds that 
entitlement to service connection for a psychiatric disorder 
is not warranted.  The Board notes that the veteran's service 
medical records make no reference to any complaints or 
clinical findings pertaining to a psychiatric disorder, and 
the veteran does not contend otherwise.  The veteran claims 
that the depression that was diagnosed in 1992 was caused by 
his service-connected left eye disability.

The medical evidence shows that the veteran initially sought 
psychiatric treatment in November 1992, at which time he 
complained of emotional stress related to his employment and 
the subsequent termination of his employment.  In July 1995 
his therapist provided the opinion that the problems that the 
veteran had with his employer were a significant factor, if 
not the only cause, of his major depressive disorder.  
Although the VA examiner in March 1996 provided the opinion 
that the depression was secondary to physical problems as 
well as the loss of employment, he provided no clinical 
findings or rationale to support that conclusion.  At the 
commencement of the examination the veteran reported that his 
depression was due to his left eye vision loss, but during 
the examination his complaints related only to his 
employment.  Because the opinion is not supported by any 
clinical findings or rationale, it is of low probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (the 
failure of the physician to provide a basis for his opinion 
goes to the weight and credibility of the evidence).

In July 1996 and September 1996 the veteran's therapist 
stated that the cause of the veteran's depression was work-
related stress and the problems that he had with his 
employment.  The therapist noted that the veteran had 
reported no episodes of depression prior to the problems with 
his employer, and that when he initially sought treatment in 
November 1992 his complaints pertained to his employment 
problems.  

In the October 1996 report the therapist stated that the 
stress caused by his employment, and the eventual termination 
of his employment, caused the depression.  The therapist also 
stated that the depression did not appear to be self-
generated, in that the veteran had not previously experienced 
depression, in spite of having experienced significant life 
stressors, including loss of vision.  The therapist further 
stated that the only time that he had major depression was 
when his employer began requiring him to perform duties which 
he thought had a harmful effect on his disabilities, and then 
began the process of removing him from employment.  Because 
the therapist provided the rationale for his opinion and the 
opinion was based on a review of the relevant medical 
evidence, it is of high probative value.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

In an August 1998 report the VA examiner stated that there 
was no relationship between the veteran's service-connected 
eye disorder and his psychiatric disorders.  This opinion was 
based on the evidence showing that the veteran had eye 
problems and a hand injury for many years without having 
developed depression, and that the depression was manifested 
when he starting having problems with his employer.  Because 
the examiner provided the rationale for his opinion, the 
opinion is highly probative.  Hernandez-Toyens, 11 Vet. App. 
at 379.

The only evidence indicating that the veteran's psychiatric 
disorder is related to his left eye disability consists of 
his own assertions and the report of the March 1996 VA 
examination.  As a lay person the veteran is not competent to 
provide evidence of the etiology of a medical disorder, and 
his assertions that his psychiatric disorder was caused by 
the left eye disability are not probative.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The limited probative 
value of the March 1996 examination report is outweighed by 
the remaining medical evidence, which clearly shows that the 
psychiatric disorder is not related to the service-connected 
left eye disability.  For these reasons the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to service connection for a 
psychiatric disorder, based on direct causation or as 
secondary to the left eye disability.

III.  Service Connection for a Right Eye Disorder

A.  Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A, § 7105(c); 38 C.F.R. § 19.192 (1991); 
38 C.F.R. §§ 3.104(a), 20.1103 (1998).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board finds 
that new and material evidence has been submitted, it must 
then determine whether the reopened claim is well grounded 
based on a review of all the evidence of record.  Only if the 
claim is well grounded can the Board apply the third step of 
the analysis, which is to re-adjudicate the claim for service 
connection on the merits, after fulfilling VA's duty to 
assist the veteran in developing the facts of the case.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

If the evidence is found to be new and material, the Board 
must determine whether the claim for service connection is 
well grounded.  38 U.S.C.A. § 5107(a); Winters, 12 Vet. App. 
at 203.  A well grounded claim is a plausible claim, meaning 
a claim that appears to be meritorious on its own or capable 
of substantiation.  Epps, 
126 F.3d at 1468.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit, 5 Vet. App. at 92-93.  

If the claim is for a disability that is based on a 
relationship between two medical disorders, in order for the 
claim for service connection to be well grounded the veteran 
must submit competent medical evidence showing that the 
relationship exists.  Velez v. West, 11 Vet. App. 148, 158 
(1998); 38 C.F.R. § 3.310(a).  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  Therefore, if the determinant issue is 
one of medical etiology, competent medical evidence must be 
submitted in order to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131, slip op. at 1 (U.S. Vet. App. Feb. 8, 1999).  VA 
may, however, dependent on the facts of the case, have a duty 
to notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  Although the veteran testified that 
physicians had told him that his right eye disorder was 
related to his left eye disability, he was not able to 
identify the physician who provided that opinion or the date 
on which it was provided, and he stated that the opinion was 
not documented in his medical records.  He was also told that 
such evidence, if it existed, was material to his claim, but 
the evidence was not submitted.  The Board finds, therefore, 
that he has not referenced any other known and existing 
evidence that would make his claim well grounded, and that VA 
has no further obligation to notify him of the evidence 
needed to support his claim.  See Bausoleil v. Brown, 8 Vet. 
App. 459, 465 (1996); see also McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

B.  Analysis

The Board has reviewed the evidence of record and finds that 
new and material evidence relevant to the etiology of the 
veteran's right eye disorders has been submitted.  The 
examiner in March 1996 provided the opinion that the 
complaints pertaining to the right eye were not related to an 
in-service disease or injury, and in March 1998 she stated 
that there was no damage to the right eye due to overuse.  
The March 1996 and March 1998 opinions are new, in that they 
were not submitted to agency decisionmakers prior to the July 
1992 decision in which service connection was denied, and 
they are not cumulative or redundant of evidence previously 
of record.  In addition, the opinions pertaining to the 
etiology of the right eye complaints are material because 
they provide a more complete picture of the circumstances 
surrounding the origin of the right eye disability.  Elkins, 
12 Vet. App. at 209.

After finding that new and material evidence has been 
submitted, the Board must then determine whether the claim 
for service connection is well grounded.  Winters, 12 Vet. 
App. at 203.  In order to establish a well-grounded claim 
based on secondary service connection, the veteran must 
submit competent evidence showing that his claimed right eye 
disorder is etiologically related to the service-connected 
left eye disorder.  Velez, 11 Vet. App. at 158.  Although the 
veteran has made numerous assertions that the functioning of 
his right eye has deteriorated due to the strain caused by 
the loss of vision in his left eye, his assertions are not 
probative because he is not competent to provide evidence of 
the etiology of a medical disorder.  Grottveit, 5 Vet. App. 
at 93.  The medical evidence pertaining to a relationship 
between the left and right eye disorders shows that the right 
eye disorders, including the pterygium, corneal scar, and 
refractive error, are not related to the service-connected 
vision loss in the left eye.  Because the veteran has not 
submitted any competent medical evidence showing that his 
right eye disorder is etiologically related to the left eye 
disorder, his claim for service connection is not well 
grounded.  Libertine, 9 Vet. App. at 522.

IV.  Increased Rating for the Residuals of a Left Eye Injury

A.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Ratings on account of visual impairment are to be based only 
on examination by specialists, including uncorrected and 
corrected central visual acuity for distance and near based 
on the Snellen's-type test or its equivalent.  The best 
distance vision obtainable after best correction will be the 
basis of the rating.  38 C.F.R. § 4.75.

The residuals of choroiditis, retinitis, and intra-ocular 
hemorrhage are to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
For impairment of visual acuity, a minimum 30 percent rating 
applies for blindness in one eye, having only light 
perception, and visual acuity of 20/40 in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Codes 6005, 6006, 6007, and 
6070.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert, 1 Vet. App. at 55.

B.  Analysis

The residuals of the left eye injury are manifested by loss 
of vision in the eye, with light perception only.  Although 
the veteran denies having light perception in the left eye, 
his assertions are not supported by the objective evidence, 
which shows that he has peripheral light perception.

In Boyer v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 
Vet. App. 142 (1999), the Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) (Court) 
upheld VA's interpretation of 38 U.S.C.A. § 1160(a) and 
38 C.F.R. § 3.383 to the effect that hearing loss in a non-
service-connected ear is deemed to be normal for the purpose 
of rating hearing loss in the service-connected ear.  
VAOPGCPREC 
32-97.  Although not specifically addressed by the Court, the 
analysis applied in determining that the nonservice-connected 
organ was considered to be normal, when the diagnostic 
criteria requires the consideration of the impairment of 
paired organs, also applies to the evaluation of impairment 
of vision.  Because the visual impairment in the veteran's 
right eye is not related to service, the vision in that eye 
is considered to be normal, or 20/20, for determining the 
appropriate rating for the service-connected left eye 
disability.

The Board notes that the veteran claims to be going blind in 
his right eye, and that if he were blind in the nonservice-
connected eye, the loss of visual acuity in the right eye 
could be considered in determining the appropriate rating for 
the left eye disability.  38 C.F.R. § 3.383.  The medical 
evidence shows, however, that the corrected visual acuity in 
the right eye is no worse than 20/30.  There is no competent 
evidence of record indicating that the veteran is going blind 
in the right eye, or that there is any active pathology in 
the eye.  The Board finds that the veteran's assertion is, 
therefore, not credible.  See Struck v. Brown, 9 Vet. App. 
145, 154-155 (1996) (the Board must determine the credibility 
of the evidence).

In evaluating impairment of central visual acuity, the 
diagnostic codes provide a minimum 30 percent rating for 
blindness in one eye, having light perception only, and 
visual acuity of 20/40 in the other service-connected eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6070.  Although the 
service-connected left eye disability consists of blindness, 
with light perception only, because the right eye is 
considered to be 20/20, the criteria for the minimum 
30 percent rating are not met.  

In addition, if the veteran had no light perception in the 
left eye and the left eye disability was considered to be the 
equivalent of anatomical loss of the eye, the left eye vision 
loss would not warrant a disability rating in excess of 
30 percent.  A minimum 40 percent rating applies for the 
anatomical loss of one eye, with vision in the other eye of 
20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6066.  Because the 
visual acuity in the right eye is deemed to be 20/20, the 
criteria for the 40 percent rating based on anatomical loss 
of one eye are not met.

The VA examination reports show that the impairment of the 
field of vision in the left eye could not be determined 
because the veteran was unable to see the focus object.  The 
maximum rating for contraction of the visual field, 
unilateral, is 30 percent.  The veteran has been assigned a 
30 percent rating for the left eye disorder since his 
separation from service.  Consideration of the impairment of 
the field of vision does not, therefore, warrant a disability 
rating in excess of 30 percent.

The veteran contends that a higher disability rating is 
warranted due to pain in the eye and because the functioning 
of the eye has deteriorated.  Numerous ophthalmology 
examinations, however, have failed to reveal any active 
pathology in the left eye to support his complaint of pain, 
and the functioning of the eye has been shown to be stable 
for several years.  There is no question regarding which of 
two evaluations would more properly classify the severity of 
the left eye disability.  38 C.F.R. § 4.7.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 30 percent for the residuals of a left eye injury 
with traumatic chorioretinitis with vitreous and retrobulbar 
hemorrhage.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected left eye disorder has resulted in any 
hospitalizations.  In addition, the evidence does not show 
that the left eye disability, as opposed to the nonservice-
connected psychiatric or left hand disorders, has caused 
marked interference with employment.  Although the veteran 
claims that he lost his employment at the Post Office due to 
seeking medical treatment for his left eye, the medical 
evidence shows that with the exception of annual eye 
examinations in April 1989, April 1990, and February 1991, 
the veteran did not receive any treatment for his left eye 
prior to March 1992, at which time he sought medical 
treatment for the left eye twice.  In other words, the 
evidence does not show that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right eye disorder is 
reopened, but the claim is denied.

The claim of entitlement to a disability rating in excess of 
30 percent for the residuals of a left eye injury with 
traumatic chorioretinitis with vitreous and retrobulbar 
hemorrhage is denied.


REMAND

The veteran claims that the scar on his upper left eyelid is 
painful and disfiguring and that it warrants a compensable 
rating.  He has not, however, been provided a VA examination 
in order to evaluate any functional impairment related to the 
eyelid scar.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated the veteran for a left 
eye disorder since February 1998.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  The veteran should be afforded a VA 
medical examination to determine any 
functional impairment related to the scar 
on the left upper eyelid.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies 
that are deemed necessary for an accurate 
assessment.

In conducting the examination the 
examiner should describe the eyelid scar 
in terms of its size and location, and 
provide an opinion on whether any 
disfigurement caused by the scar is 
slight, moderate, or severe.  The 
examiner should also determine whether 
the scar is poorly nourished, with 
repeated ulceration; tender or painful on 
objective demonstration; or whether the 
scar results in any limitation of 
function of the left eye.  The examiner 
should provide an explanation of any 
objective evidence of pain, tenderness, 
or functional limitation.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a compensable disability 
rating for a scar on the left upper 
eyelid.  If any benefit requested on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Acting Member, Board of Veterans' Appeals

 

